Citation Nr: 1340230	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  05-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2008, the Veteran testified at a hearing before the Board held at the RO.  A transcript of this hearing has been added to the record.  

In September 2010, the Board issued a decision granting an initial evaluation of 70 percent for the Veteran's PTSD.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In March 2011, pursuant to a Joint Motion for Remand (JMR), the Court issued an Order vacating the Board's September 2010 decision only to the extent that it denied entitlement to an initial evaluation in excess of 70 percent for PTSD and remanded the appeal back to the Board for compliance with the instructions in the JMR.  The JMR further directed the Board to consider the issue of entitlement to TDIU.  

In September 2011, the Board remanded both issues for additional development.  

For the reasons indicated below, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In July 2013, the Veteran's representative asserted that the Veteran currently has alcohol dependence that is secondary to his PTSD.  A review of the record reveals a long history of alcohol abuse.

The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Therefore, the question of whether the Veteran's alcohol abuse is secondary to his service-connected PTSD or a symptoms of his service-connected PTSD must be determined prior to the Board's adjudication of this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's claim regarding his disability rating for PTSD affects the disabilities considered under his TDIU claim; therefore, the increased rating and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his PTSD and alcohol abuse.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these conditions.  All efforts to obtain identified records must be fully documented in the claim file.

2.  After associating all outstanding medical records with the claims file, return the claims file to the VA examiner who performed the March 2012 and June 2012 VA examinations.  If he is unavailable, please schedule the Veteran for an appropriate examination to determine the current nature and etiology of the Veteran's alcohol abuse.  The claim file must be reviewed by the examiner in conjunction with the examination.  All necessary tests must be conducted.  

Following review of the claim file and, if necessary, examination of the Veteran, the examiner must:

a.)  State whether it is at least as likely as not (a 50 percent or greater probability) that his alcohol abuse is a separate disability either caused by or aggravated by his service-connected PTSD.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

b.)  If not, then the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's alcohol abuse is a symptom of his service-connected PTSD.  If the examiner determines it is a symptom of the PTSD, he should note the current level of severity of the Veteran's PTSD when including the Veteran's alcohol abuse as a symptom.

c.)  If the examiner finds that the Veteran's alcohol abuse is caused by, aggravated by, or a symptom of the PTSD, then the examiner should also address whether the Veteran's alcohol dependence, in conjunction with the Veteran's other service connected disabilities, prevents the Veteran from obtaining and maintaining substantially gainful employment.  The examiner should not consider the Veteran's age or nonservice-connected disabilities in making this determination.  

3.  Thereafter, readjudicate the claims.  If the claims remain denied, the Veteran and his representative must be issued a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


